Appellant, A.E. Foster, was convicted on an information in substance, charging that, as cashier of the Caddo County Bank of Ft. Cobb, he made a false and fraudulent statement, purporting to show the condition of said bank to the state bank commissioner, then and there known by him to be false and untrue. On the trial the jury returned a verdict finding him guilty as charged and fixed his punishment at confinement in the penitentiary for a term of two years and six months.
From the judgment rendered in accordance with the verdict on May 6, 1925, an appeal was in due time perfected. On January 8, 1927, while the appeal was pending, appellant was granted a pardon, and the same was filed in the office of secretary of state on said day. His counsel of record has filed a motion to dismiss the appeal.
The uniform holding of this court is that, where a pardon has been granted by the Governor and accepted, and the fact is brought to the attention of this court pending the determination of the appeal, the appeal will be dismissed. Gilmore v. State,3 Okla. Crim. 639, 108 P. 416, 139 Am. St. Rep. 981; Keith v. State,6 Okla. Crim. 618, 117 P. 652; Ernst v. State, 17 Okla. Crim. 282,187 P. 930. *Page 82 
The appeal herein is therefore dismissed, and the cause remanded to the trial court.
EDWARDS and DAVENPORT, JJ., concur.